Name: 82/764/EEC: Commission Decision of 27 October 1982 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1982 pursuant to Council Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production; NA;  Europe
 Date Published: 1982-11-18

 Avis juridique important|31982D076482/764/EEC: Commission Decision of 27 October 1982 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1982 pursuant to Council Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the German text is authentic) Official Journal L 322 , 18/11/1982 P. 0037 - 0039*****COMMISSION DECISION of 27 October 1982 on the implementation of the reform of agricultural structures in the Federal Republic of Germany in 1982 pursuant to Council Directives 72/159/EEC, 72/160/EEC and 75/268/EEC (Only the German text is authentic) (82/764/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (5), and in particular Article 9 (3) thereof, Whereas the Government of the Federal Republic of Germany has notified, pursuant to Article 17 (4) of Directive 72/159/EEC, Article 13 of Directive 75/268/EEC and Article 8 (4) of Directive 72/160/EEC, the texts of the following provisions: - principles for the encouragement of investment in individual farms and settlement of rural areas, in the version of 29 April 1982, - principles for the encouragement of farms in mountain areas and in certain less-favoured areas of 29 April 1982, - principles regarding adaptation grants to assist elderly agricultural workers of 24 April 1982; Whereas the Government of the Federal Republic of Germany also communicated, pursuant to Article 17 (4) of Directive 72/159/EEC, Article 13 of Directive 75/268/EEC and Article 8 (4) of Directive 72/160/EEC, the amended texts of the following provisions adopted by the Laender, or confirmed their continued validity for 1982: SCHLESWIG-HOLSTEIN - Directives of 29 June 1978 to encourage the formation of associations for the rational use of agricultural machinery (machinery syndicates), - Directives of 17 April 1978 and 20 February 1981 to encourage farmers to employ auxiliary farm labour, - Directives of 2 April 1981 to encourage the construction of buildings for cattle and pig farming, - Directives of 20 January 1982 concerning grants to farmers for securing their existence (part I), - Directives of 19 June 1980 to encourage the draining of individual farms; LOWER SAXONY - Directives on the granting of subsidies to machinery syndicates in the version of 10 October 1979, - Directives of 1 May 1982 to encourage the pooling of labour resources by farms, - Directives on special measures relating to agricultural holdings in Lower Saxony (phased investment plan), in the version of 19 February 1977, - Directives of 24 April 1974 on measures to facilitate cessation of farming, in the version of 2 August 1976, - Directives of 8 January 1982 to encourage the restructuring of fruit production in the Niederelbe, - Directives of the year 1982 concerning loans for the horticultural settlement of Papenburg; HESSE - Directives of 8 March 1975 on the granting by the Land of subsidies to land development associations, - Directives of 21 December 1972 on the promotion of joint land development schemes, - Directives of 4 August 1979 to provide incentives enabling young persons to set themselves up in agriculture (point 2.4), - Directives of 31 March 1980 to encourage farming or maintenance of the countryside carried on as a part-time or other activity in the version of 13 February 1981; RHINELAND-PALATINATE - Order of 20 May 1981 to promote the formation of machinery syndicates and the pooling of labour resources; BADEN-WURTTEMBERG - Directives of 1 January 1977 to encourage the joint use of machinery through the formation of machinery syndicates, - Directives of 8 April 1980 on the use of land funds for the provision of local female helpers and auxiliary farm labourers, - Directives of 19 April 1974 on additional measures to encourage the construction of buildings on development farms, in the version of 29 May 1981, - Directives of 29 May 1981 on agricultural credits in the Land, - Directives of 10 May 1980 for encouraging agricultural measures designed to protect agricultural land (subsidies to sheep farms), - Directives of 28 March 1978, 11 August 1978, 29 May 1981, 7 August 1981 and 5 October 1981 relating to the programme of regional reservation and development (investments in farms), - Directives of 2 August 1974 on aid for the creation and improvement of pasture on land which otherwise could no longer be used, - Directives of 29 May 1981 on aid for the development of farms, - Directives of 20 October 1981 concerning aid inter alia for the modernization of vineyards; SAARLAND - Order of 5 June 1973 to promote cooperation between farms, - Directives of 1 September 1972 on interest-free subsidies for agriculture; BAVARIA - Order of 7 November 1976 laying down special conditions for financial assistance under Article 6 (5) of the law on the promotion of agriculture in Bavaria (machinery syndicates), - Order of 8 November 1976 laying down general conditions relating to financial assistance for central services for local female helpers and auxiliary farm labourers, - Directives of 29 March 1978 on the encouragement of village improvements, in the version of 13 August 1979, - Directives of 9 February 1982 on agricultural credits in the Land, - Directives concerning the Bavarian alpine and high-land programme of 9 July 1980; Whereas the version for 1981 of the abovementioned laws, regulations and administrative provisions were the subject of Commission Decision 82/252/EEC (1); Whereas under Article 18 (3) of Directive 72/159/EEC, Article 13 of Directive 75/268/EEC and Article 9 (3) of Directive 72/160/EEC the Commission must decide whether, having regard to the compatibility of the provisions notified with those Directives and to the objectives of the said Directives and to the need for a proper connection between the various measures, the conditions for continued financial contribution by the Community in 1981 are satisfied; Whereas the provisions notified are consistent with the objectives of Directives 72/159/EEC, 72/160/EEC and 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The abovementioned provisions for the implementation of the Federal Republic of Germany in respect of the year 1982 of Directives 72/159/EEC, 72/160/EEC and 75/268/EEC satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC, Article 13 of Directive 75/268/EEC and Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 27 October 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 180, 14. 7. 1980, p. 34. (5) OJ No L 96, 23. 4. 1972, p. 9. (1) OJ No L 110, 23. 4. 1982, p. 23.